DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Tina Wang on 02/11/2021.
The application has been amended as follows: 
IN THE CLAIMS:
2. (Currently Amended) The method of Claim 1, wherein each pointer of a set of pointers points to a memory space storing a respective node of said plurality of nodes, and wherein prior to performing [[a]] the SIMD operation on the root node, a respective pointer of the set of pointers points to the root node to load the root node into a register used by the SIMD operation on the root node.

4. (Currently Amended) The method of Claim 3, wherein the bottom-up procedure comprises: 
starting with a last parent node and repeating for each preceding parent node in the heap region, 
starting with a last parent slot in a respective parent node and repeating for each preceding parent slot in the respective parent node, steps comprising:
 in the child node and an index of a child slot in the child node that holds the minimum key value in the child node; 
determining whether or not  a value at the respective parent slot is larger than the minimum key value in the child node; 
in response to determining that the value at the respective parent slot is larger than the minimum key value in the child node, 
swapping the value at the respective parent slot with the minimum key value at the child slot, corresponding to the index, in the child node; 
determining whether or not the child node is a parent of K child nodes in a different heap level; 
in response to determining that the child node is a parent of K child nodes in a different heap level, 
considering the child slot as the respective parent slot and the child node as the respective parent node; 
repeating the steps from performing a SIMD operation; 
considering the respective parent slot as the child slot and the respective parent node as the child node.

5. (Currently Amended) The method of Claim 1, wherein trueing the root slot comprises: 
performing a SIMD operation on a child node of the root slot to generate a minimum key value in the child node and an index of a child slot in the child node that holds the minimum key value in the child node; 

in response to determining that  a value at the root slot is larger than the minimum key value in the child node, 
swapping the value at the root slot with the minimum key value at the child slot, corresponding to the index, in the child node.

7. (Currently Amended) The method of Claim 6, when  a number of the plurality of key values is not a multiple of K, appending one or more special values to the heap array such that  a size of the heap array is a multiple of K.

8. (Currently Amended) The method of Claim 7, further comprising removing the one or more special values after the plurality of key values [[is]]are sorted.

12. (Currently Amended) The one or more non-transitory storage media of Claim 11, wherein each pointer of a set of pointers points to a memory space storing a respective node of said plurality of nodes, and wherein prior to performing [[a]]the SIMD operation on the root node, a respective pointer of the set of pointers points to the root node to load the root node into a register used by the SIMD operation on the root node.

14. (Currently Amended) The one or more non-transitory storage media of Claim 13, wherein the bottom-up procedure comprises: 
starting with a last parent node and repeating for each preceding parent node in the heap region, 
 steps comprising: 
performing a SIMD operation on a child node of a respective parent slot in the respective parent node to generate a minimum key value in the child node and an index of a child slot in the child node that holds the minimum key value in the child node; 
determining whether or not  a value at the respective parent slot is larger than the minimum key value in the child node; 
in response to determining that the value at the respective parent slot is larger than the minimum key value in the child node, 
swapping the value at the respective parent slot with the minimum key value at the child slot, corresponding to the index, in the child node; 
determining whether or not the child node is a parent of K child nodes in a different heap level; 
in response to determining that the child node is a parent of K child nodes in a different heap level, 
considering the child slot as the respective parent slot and the child node as the respective parent node; 
repeating the steps from performing a SIMD operation; 
considering the respective parent slot as the child slot and the respective parent node as the child node.


performing a SIMD operation on a child node of the root slot to generate a minimum key value in the child node and an index of a child slot in the child node that holds the minimum key value in the child node; 
determining whether or not  a value at the root slot is larger than the minimum key value in the child node; 
in response to determining that the value at the root slot is larger than the minimum key value in the child node, 
swapping the value at the root slot with the minimum key value at the child slot, corresponding to the index, in the child node.

17. (Currently Amended) The one or more non-transitory storage media of Claim 16, when  a number of the plurality of key values is not a multiple of K, appending one or more special values to the heap array such that  a size of the heap array is a multiple of K.

18. (Currently Amended) The one or more non-transitory storage media of Claim 17, wherein the sequences of instructions include instructions that, when executed by one or more processors, further cause: removing the one or more special values after the plurality of key values [[is]]are sorted.

Reasons for Allowance
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476.  The examiner can normally be reached on Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        

/William B Partridge/Primary Examiner, Art Unit 2183